Order filed November 10, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00831-CV
                                 ____________

        THIRD COAST SERVICES, LLC AND SPAWGLASS CIVIL
                   CONSTRUCTION, INC., Appellants

                                       V.

FELICITAS CASTANEDA, INDIVIDUALLY AND AS REPRESENTATIVE
     OF THE ESTATE OF PEDRO CASTANEDA, DECEASED; IRVING
    CASTANEDA; EVELYN CASTANEDA; AND LIZZIE CASTANEDA,
                           Appellees


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-81524

           MEMORANDUM MAJORITY OPINION ON ORDER

      This is an interlocutory appeal of the denial of appellants’ summary
judgment motions brought pursuant to section 97.002 of the Civil Practice and
Remedies Code. See Tex. Civ. Prac. & Rem. Ann. Code § 97.002. This
interlocutory appeal stays the commencement of a trial in the trial court pending
resolution of the appeal. See Tex. Civ. Prac. & Rem. Code § 51.014(b). Appellant
Third Coast Services, LLC has filed a motion requesting that we stay trial
scheduled to begin today, November 10, 2022. The motion is granted.1

        Accordingly, we order the trial court to enforce the statutory stay mandated
by section 51.014(b) and stay trial until this appeal is finally disposed. Tex. R.
App. P. 29.3 (temporary orders); see Tex. Civ. Prac. & Rem. Ann. Code §
51.014(b).

                                               PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




        1
          The motion was filed by appellant Third Coast Services, LLC but we grant the stay to apply to the entire
underlying proceeding.